Citation Nr: 1447248	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to increased initial evaluations for paranoid schizophrenia, rated as 50 percent disabling prior to November 25, 2011, and as 70 percent disabling since November 25, 2011.  

2.  Entitlement to an effective date for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to November 25, 2011.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to September 1993, and from July 1999 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2010 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for paranoid schizophrenia and entitlement to a TDIU, respectively.  The December 2011 rating decision also assigned a 70 percent staged initial rating for paranoid schizophrenia, effective from November 25, 2011.  The Board notes that the current period on appeal with respect to the Veteran's paranoid schizophrenia began upon the end of the Veteran's period of active duty for training in August 1999. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased initial evaluations for paranoid schizophrenia, rated as 50 percent disabling prior to November 25, 2011, and as 70 percent disabling since November 25, 2011.  The Board notes that she was last provided with a VA mental disorders examination in November 2011, approximately 3 years ago.  Review of the claims file suggests that she continues to undergo treatment for this disability, and that the symptomatology associated with this disability has increased since the November 2011 VA examination.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  

In addition, the Board notes that the December 2011 rating decision which assigned the Veteran's current staged rating scheme for paranoid schizophrenia based the ratings on the results of the November 2011 VA examination report.  However, the Veteran and her attorney have argued that the November 2011 VA examination was inadequate because the examiner based her conclusions on inaccurate factual premises.  Moreover, they submitted correspondence from private physicians which also raised questions with respect to the adequacy of the November 2011 VA examination.  As such, the claim must be remanded for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the Veteran's claim for entitlement to an earlier effective date for her award of a TDIU, a TDIU award is dependent on a Veteran's service-connected disabilities and the assigned evaluations for such.  Accordingly, although the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) since only November 25, 2011, under her currently-assigned staged rating scheme, the dates of her staged ratings and her combined evaluation may be affected by the adjudication of the issue for higher initial ratings remanded herein.  As such, the TDIU claim is inextricably intertwined with the remanded issue, and thus, the Board must defer adjudication of the TDIU issue at this time.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify all providers of medical treatment for her service-connected psychiatric disability since August 1999, and provide authorization necessary for VA to obtain the identified records.  After obtaining authorizations from the Veteran, obtain and associate with the claims file all outstanding private medical treatment records relevant to the higher initial rating appeal for paranoid schizophrenia.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  Obtain and associate with the claims file any available VA treatment records dated from November 2010 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

3.  After the above development has been completed, arrange for a VA psychiatric evaluation of the Veteran to determine the severity of her paranoid schizophrenia during the entire appeal period, and to determine at what point the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify all symptoms and impairment associated with the Veteran's paranoid schizophrenia, noting their frequency and severity.  If there are psychiatric symptoms present which are unrelated to the service-connected paranoid schizophrenia, the examiner should attempt to differentiate the symptomatology due to the service-connected paranoid schizophrenia from that due to any non-service-connected psychiatric condition(s).  If this is not feasible, the examiner should so state, and provide an explanation.

(b) Please comment on the impact of the Veteran's service-connected paranoid schizophrenia on her employability throughout the rating period on appeal.  The examiner should discuss all impairment and/or symptoms caused by her paranoid schizophrenia, and state the impact that these impairments and/or symptoms had on her ability to work during the entire appeal period.  In doing so, the examiner is asked to specifically review and comment upon the private medical opinions submitted by the Veteran and her attorney.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



